DETAILED ACTION
This office action is in response to communications filed on April 18, 2012 in which claims 1-14 are considered below.

Allowable Subject Matter 

1.      	Claims 1-14 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1 and 8 in the instant application is because the prior arts (IDS) of record fails to teach the overall combination as claimed. Claims 1 and 8 recite “locate a second vehicular client with respect to the first vehicular client based on a first value and a second value, the first value corresponding to the second vehicular client being in spatial proximity to first vehicular client, the second value corresponding to the second vehicular client being in temporal proximity to the first vehicular client; and send the set of correction data to the second vehicular client such that the second vehicular client is able to correct a positioning measurement thereof based on the set of correction data". The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663